DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022, has been entered.
Applicant amended claims 4 and 7.  Claims 1-11, 13 and 15-25 are pending before the Office for review.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claim 4 requires the p-side ohmic contact “substantially” covers the p-type layer.  Applicant does not have literal support for this feature of the claimed invention in the originally-filed disclosure.  The specification provides support for a p-side ohmic contact that “covers nearly the entire top side of the diode.”  To the extent the scope of the claim language is broader than that of the disclosure, the application is directed toward new matter.
Furthermore, the figures do not provide support for this feature of the claimed invention given the lack of detail therein.
Therefore, claims 4, 5 and 6 are rejected for containing new matter.  
(4)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Although relative terms are not per se indefinite, the use of the qualifier “substantially” for the coverage of the p-side ohmic contact over the p-type layer renders the claim indefinite.  Specifically, it’s unclear how much coverage is required to be substantial within the meaning of the claimed invention.  Additionally, a similar rejection would be applicable to an alternative claim limitation that the p-side ohmic contact “covers nearly the entire top of the diode” because there is not substantive explanation in the specification for how much coverage would be considered to meet this standard.
Therefore, claim 4 is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 5 and 6 are rejected due to their dependency on claim 4.  In the interim, Examiner will interpret the claim limitation broadly due to the relative nature of the claim language.
(5)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251), Sano et al. (U.S. Patent No. 6,399,873) and Tillotson et al. (U.S. Publication No. 2012/0150364).
With respect to claim 1, Examiner notes the statement “the photovoltaic diode array converts the monochromatic light to an electrical output” is a statement of intended use that does 
Pan teaches a single-junction photovoltaic diode comprising a III-V semiconductor material.  Figure 1 and Paragraph 32.
Pan is silent as to whether the photovoltaic diode is disposed within an array, as required by the claimed invention.
However, Wanlass, which deals with III-V semiconductor materials, teaches III-V semiconductor photovoltaic diodes are disposed within a power-by-light system receiver (100) comprising an array of diodes (102, 104, 106, 108, 110 and 112) on an optically transparent substrate (114), wherein the didoes are connected in series.  Figures 1 and 7 and Paragraphs 41, 42, 44, 48 and 54.  Wanlass teaches the PV cells are grouped together to provide appropriate current and voltage levels.  Paragraphs 5 and 6.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Pan with Wanlass is the use of a known technique to improve a similar device in the same way.  Both Pan and Wanlass teach III-V semiconductor photovoltaic diodes.  Wanlass teaches such a diode is disposed within an array with a plurality of diodes and interconnected in series therewith to provide appropriate current and voltage levels.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Pan such that the single junction diode is disposed within an array because Wanlass teaches this to be an effective power collecting arrangement for such a diode and is done to obtain appropriate current and voltage levels, meaning the modification has a reasonable expectation of success.

However, Sano, which deals with solar cells, teaches when the substrate is optically transparent, the layers of the PV device are structured to allow for light incidence through the substrate.  Col. 12, Lines 36-42.  Sano specifically teaches light transmissive layers are appropriately placed to allow for incidence on the photovoltaic layers.  Col. 12, Lines 36-42.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Pan and Wanlass, as combined above, with Sano is the use of a known technique to improve a similar device in the same way.  Pan and Wanlass, as combined above, teach the claimed receiver system on an optically transparent substrate.  Sano teaches a photovoltaic device comprising an optically transparent substrate, wherein the transparency of the substrate allows for light incidence on the photovoltaic layers through the substrate.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to structure the photovoltaic diodes of the array taught by Pan and Wanlass, as combined above, to receive incident light through the substrate because Wanlass teaches an optically transparent substrate is an effective substrate for such a system and Sano teaches photovoltaic devices are effectively structured to receive incident light through the substrate via the use of light transmissive layers, as needed, meaning the prior art, when considered as a whole, provides a reasonable expectation of success for such a modification. 
Modified Pan is silent as to the presence of a laser to provide monochromatic light.

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to combine the photovoltaic diode array taught by Pan, Wanlass and Sano, as combined above, with a laser providing monochromatic light that illuminates the diode because Tillotson teaches this approach maximizes photoelectric conversion efficiency.
To summarize, Pan, Wanlass, Sano and Tillotson, as combined above, teach the single junction III-V semiconductor photovoltaic diode array on an optically transparent substrate is paired with a laser providing monochromatic light to illuminate the diode array to maximize photoelectric conversion efficiency, wherein the layers of the photovoltaic diode on the optically transparent substrate are specifically structured to receive incident light through the substrate.
With respect to claims 8 and 9, modified Pan teaches the optically transparent substrate comprises sapphire or glass.  Wanlass, Paragraph 44.
With respect to claim 13, modified Pan is explicitly silent as to whether the plurality comprises at least one hundred diodes connected in series.
However, as per the MPEP, the duplication of parts has no patentable significance unless a new or unexpected result is produced.  MPEP 2144.04(VI)(B) (internal citation omitted).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing 
With respect to claim 15, modified Pan teaches a single junction III-V semiconductor photovoltaic diode.  Pan, Figure 1 and Paragraph 32.
Examiner also notes monochromatic light having a wavelength of 808 nm corresponds to a band gap of approximately 1.53 eV.
Modified Pan further teaches a band gap of 1.46 eV to 2.2 eV is obtainable in a III-V semiconductor photovoltaic diode.  Paragraph 109.  Modified Pan further teaches the laser light is selected to substantially match the band gap of the solar receiver.  Tillotson, Paragraph 19.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the monochromatic light from the laser comprises 808 nm wavelength laser light when the band gap of the III-V semiconductor is selected to be approximately 1.53 eV, wherein the two are paired to maximize the efficiency of the photovoltaic conversion to electricity.
With respect to claims 16 and 19, Examiner notes the statement “that most efficiently convert non-uniform illumination by the monochromatic light to electricity” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the III-V semiconductor photovoltaic diode array of the receiver.  Any III-V semiconductor photovoltaic diode array meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Modified Pan teaches the photovoltaic diode array comprises a plurality of series and parallel diode circuit.  Wanlass, Paragraphs 106, 107 and 111.
claims 17 and 18, Examiner notes the statements “wherein the plurality of diodes connected in series generate a voltage greater than 2V” and “wherein the plurality of diodes connected in series generate a voltage greater than 1000 V” are statements of intended use that do not further limit the claimed invention.  The cited statements recite a function performed by the receiver.  Any receiver meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
In this case, Examiner further notes the claimed intended use is broadly defines and the receiver taught by modified Pan would be capable of performing this function via electricity generation over at least the lifetime of the devices.
With respect to claim 20, modified Pan is explicitly silent as to the thickness of the photovoltaic diode array being less than 10 microns.
However, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).
In this case, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the photovoltaic diode array performs a light to electricity conversion function independent of its specific thickness.
(6)
Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251), Sano et al. (U.S. Patent No. 6,399,873) and Tillotson et al. (U.S. Publication No. , as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Yoshikawa et al. (U.S. Publication No. 2017/0200841).
With respect to claims 2 and 3, modified Pan teaches the III-V semiconductor photovoltaic diodes but is explicitly silent as to whether the diode meets the requirements of the claimed invention.
However, Yoshikawa, which deals with Group III-V semiconductor photovoltaic diodes, teaches a device comprising an n-type window layer on the substrate, an undoped i-type absorber layer on the window layer and a p-type layer on the i-type absorber, wherein the n-type window layer comprises uniform AlGaAs.  Figure 1 and Paragraphs 38, 49 and 61.  The base layer comprises InGaP.  Paragraph 39.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Pan with Yoshikawa is the simple substitution of one known element for another to obtain predictable results.  Modified Pan teaches the receiver comprises III-V semiconductor photovoltaic diode.  Yoshikawa teaches an effective III-V semiconductor photovoltaic diode.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a diode having Yoshikawa’s structure in place of modified Pan’s because Yoshikawa teaches this to be an effective III-V semiconductor photovoltaic device, meaning the modification has a reasonable expectation of success.
With respect to claim 7, Pan, Wanlass, Sano, Tillotson and Yoshikawa, as combined above, further teach the III-V semiconductor photovoltaic diode comprises a p-type window layer (7) on an optically transparent substrate, an i-type absorber layer (5) on the p-type window 
(7)
Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251), Sano et al. (U.S. Patent No. 6,399,873), Tillotson et al. (U.S. Publication No. 2012/0150364) and Yoshikawa et al. (U.S. Publication No. 2017/0200841), as applied to claims 2, 3 and 7 above, and further in view of Fujii et al. (U.S. Publication No. 2014/0353584).
With respect to claims 4, 5 and 6, modified Pan teaches the device comprises an n-type window layer on the optically transparent substrate, an undoped i-type absorber layer on the window layer and a p-type layer on the i-type absorber, wherein the n-type window layer comprises uniform AlGaAs and the layers are positioned in the direction of light incidence.  Wanlass, Figure 7 and Yoshikawa, Figure 1 and Paragraphs 38, 49 and 61.  The base layer comprises InGaP.  Yoshikawa, Paragraph 39.
Pan additionally teaches, as seen in Figure 1, the electrode (60) opposite the direction of light incidence substantially covers the layers on which it is placed, which in the teachings of modified Pan includes the p-type layer.
Modified Pan is explicitly silent as to whether the p-side contact is an ohmic contact.
However, Fujii, which deals with III-V semiconductor diodes, teaches the p-electrode for such a diode is effectively formed as on ohmic contact.  Paragraph 37.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Pan, Wanlass, Sano, Tillotson and Yoshikawa, as combined above, with Fujii is the use of a known technique to improve a 
(8)
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251), Sano et al. (U.S. Patent No. 6,399,873) and Tillotson et al. (U.S. Publication No. 2012/0150364), as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Yao (U.S. Publication No. 2018/0254356).
With respect to claims 10 and 11, modified Pan is silent as to whether the substrate is adhered to the array by an optically transparent polymer.
However, Yao, which deals with photodiodes, teaches the growth substrate of a photodiode is removed via thinning to adhere a diamond substrate thereto with benzocyclobutene, wherein the diamond substrate is optically transparent and has high thermal conductivity.  Paragraphs 28, 29 and 30.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adhere a diamond substrate to the diode array in place of the growth substrate taught by modified Pan because Yao teaches the diamond substrate has high thermal conductivity.

(9)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251), , as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Haigh et al. (U.S. Patent No. 6,265,653).
With respect to claim 21, Examiner notes the statement “that homogenizes the monochromatic light to uniformly illuminate the photovoltaic diode array through an optically transparent substrate” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the diffuser.  Any diffuser meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Modified Pan is silent as to the presence of a diffuser comprising a scattering structure.
However, Haigh, which deals with photovoltaic devices, teaches the laser energy source of the system is passed through an optical harmonizer to convert the laser beam to a uniform, flat top beam profile prior to being incident on the photovoltaic array, wherein the optical harmonizer is multi-level diffractive optical element, which is interpreted to be a diffuser with a scattering structure within the scope of the claimed invention.  Col. 2, Lines 49-63 and Col. 3, Lines 11-22.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate the optical harmonizer taught by Haigh into modified Wanlass’s system because Haigh teaches doing so converts the laser beam to a uniform, flat top beam profile which allows for uniform illumination of the array.
(10)
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. , as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Nakagawa et al. (U.S. Publication No. 2001/023702).
With respect to claims 22, 23 and 24, modified Pan is silent as to whether a bypass diode is wired to shunt current around at least one of the photovoltaic diodes.
However, Nakagawa, which deals with photovoltaic arrays, teaches a bypass diode is wired to shunt current around at least one of the diodes of the array, wherein the diodes are connected in series to form a folded series diode loop and the diode is wired in parallel across an open end of the loop.  Figure 5 and Paragraph 68.  Nakagawa also teaches the diode is shielded from light by a mask, which meets the requirement of an opaque blocking layer to block light from illuminated the bypass diode.  Paragraph 68.  Finally, Nakagawa teaches the bypass diode is used to reduce the influence of a partial shade state on the solar cell.  Paragraph 6.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate the bypass diode into the array, as taught by Nakagawa, because doing so reduces the influence of a partial shade state on the solar cell. 
(11)
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication No. 2013/0133730) in view of Wanlass et al. (U.S. Publication No. 2003/0160251), Sano et al. (U.S. Patent No. 6,399,873) and Tillotson et al. (U.S. Publication No. 2012/0150364), as applied to claims 1, 8, 9, 13 and 15-20 above, and further in view of Minami e al. (U.S. Publication No. 2014/0176179).
claim 25, modified Pan is silent as to the presence of a light distribution plate.
However, Minami, which deals with solar radiation devices, teaches a solar radiation device comprises a light distribution plate (Figures 1 and 3) having an edge and a length disposed beneath a solar receiver (B), wherein the plate is edge-illuminated by a light source, input couples the light source, transports the input-coupled light down its length by total internal reflection, and scatters at least a portion of the input-coupled light to the solar receiver.  Figures 1 and 3 and Paragraphs 44, 51, 56, 58, 59 and 62.  Minami teaches the plate is used to simulate irradiation of the solar receiver.  Paragraph 1.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include Minami’s light distribution plate into Pan’s system because Minami teaches doing so simulates irradiation, meaning the plate could be used to test the efficiency of modified Pan’s system in a controlled setting.
Furthermore, when the plate is used to test modified Pan’s system, as explained above, the light source would be modified Pan’s monochromatic light source and the plate would be disposed on a bottom surface of the optically transparent substrate, whether directly or indirectly, such that the light is input through the substrate because modified Pan teaches this is the light incident side of the system.



(12)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant first argues a “person of ordinary skill in the art would not be motivated to combined Pan’s single-junction diode with the series and parallel type electrical connections of Wanlass, as this power collecting arrangement would Wanlass for broadband, solar light conversion.”  Remarks, Page 7.  Applicant’s argument is not persuasive because it appears to misunderstand the rejection of record.  Applicant’s argument explains why one ordinarily skilled in the art would not modify Wanlass in view of Pan.  Examiner provides no commentary on this position because this is not the rejection of record.  The rejection of record modifies Pan in view of Wanlass.  Applicant’s argument appears to concede modifying Pan in view of Wanlass would obtain some benefit over Pan’s disclosure.
	Specifically, Applicant’s position appears to acknowledge a benefit of Wanlass’s serially-connected configuration of diodes, which would be realized when Pan’s single-junction diode is modified in view of Wanlass’s disclosure, which is the position of the rejection of record.  Although other, more efficient or optimal arrangements are also within the scope of either Pan, Wanlass, or their combination, this is not sufficient to discredit the combination of Pan and Wanlass, as explained above.  More specifically, disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure of a prior art reference or nonpreferred embodiments.  MPEP 2123(II).  Therefore, this portion of Applicant’s argument, that Pan in view of Wanlass could also teach other, more preferred embodiments, is not persuasive.
	Regarding the optically transparent substrate and its incorporation into the receiver taught by Pan, Wanlass and Tillotson, as combined above, Applicant’s concerns are addressed in the updated rejection.  Examiner apologizes for the extended prosecution.
	Applicant next argues a person of ordinary skill would not be motivated to modify the modified Pan single-junction PV with a transparent substrate and illumination below since there Wanlass establishes substrate-side illumination is an effective approach for light incidence on a PV junction, meaning a similar light incidence arrangement in Pan would have a reasonable expectation of success.  More specifically, the transparency or lack thereof of a substrate in a photovoltaic device is a design choice to determine the direction of light incidence on the device.
	Sano et al. (U.S. Patent No. 6,399,873) teaches the transparency of lack thereof of a base member, which is a substrate, is a design choice to determine the direction of incidence of light on the photovoltaic layers.  Col. 12, Lines 29-42.  Accordingly, Applicant’s position that modifying Pan’s single-junction PV so that light is incident on the device from a different direction is a “substantial reconstruction and redesign” and “a change [in] the basic principle under which the Pan PV diode was designed to operate” is not persuasive and inconsistent with the skill level of one ordinarily skilled in the art.  Whether light is incident on Pan’s PV diode from the substrate side or from the side opposite the substrate, one ordinarily skilled in the art has the requisite skill level to appropriately design the single-junction PV and, more importantly, the PV diode still performs a light-to-electricity function that is independent of the direction of light incidence on the device.
	Regarding the rejections of claims 4, 5 and 6, Applicant’s arguments are not persuasive.  The claim language, as noted above, allows for a broad interpretation of “substantially covering” in the context of the claimed invention.
Regarding the rejection of claim 25, Applicant’s argument is not persuasive.  Minami teaches the plate is used to simulate irradiation of the solar receiver, which would be beneficial to perform device testing.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, when the plate is used for testing, as explained above, the plate would be disposed on a bottom surface of the optically transparent substrate, whether directly or indirectly, such that the light is input through the substrate because modified Pan teaches this is the light incident side of the system.  This arrangement, even if temporary, satisfies the requirements of the claimed invention.
(13)
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759